Citation Nr: 1632369	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-48 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for loss of left knee extension.

2.  Entitlement to a rating in excess of 10 percent for left knee traumatic arthritis.

3.  Entitlement to total disability based on individual unemployability (TDIU).

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to August 1945.  He is in receipt of a Silver Star medal, which denotes participation in combat. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, continued the evaluations assigned for the Veteran's left knee disabilities.

The Veteran and his wife presented personal testimony before another Veterans Law Judge in November 2012.  A transcript of the hearing is of record.  In March 2016, after being notified that that Veterans Law Judge was not available to participate in this appeal, the Veteran and his attorney were afforded an opportunity for another hearing, which they declined.

The Board remanded the claims in February 2013 for additional development.  

In August 2013, the Board, in part, remanded the claims for loss of left knee extension and left knee traumatic arthritis.

The Veteran appealed that portion of the Board's February 2015 decision that determined he was not entitled to a compensable rating for loss of left knee extension and left knee traumatic arthritis, to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Joint Motion for Remand, the parties did not wish to disturb those portions of the February 12, 2015, decision that determined: (1) that the criteria for a rating in excess of 10% for the Veteran's service-connected anxiety disorder have not been met prior to March 27, 2013; and (2) that the criteria for an initial compensable rating for Veteran's service-connected left tibia-fibular fracture have not been met.  The parties further did not wish to disturb that part of the Board's decision which granted a 10 percent rating for Veteran's service-connected loss of left knee extension.

In June 2016, the Veteran filed a claim for TDIU and SMC based on the need for regular A&A, which are treated as "part and parcel" of these claims.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  He also submitted a waiver for RO consideration of the April 2016 private medical opinion.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of a rating in excess of 10 percent for loss of left knee extension, and a rating in excess of 10 percent for left knee traumatic arthritis, and SMC based on the need for regular A&A are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.400, 4.3, 4.7, 4.16 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

Combining these disability ratings under 38 C.F.R. § 4.25, the Veteran is in receipt of a combined evaluation of 90 percent with two rated as 40 percent disabling.  Therefore, the schedular criteria are met under 38 C.F.R. § 4.16(a).

Here, the record shows that the Veteran has a high school diploma.  He was an office manager, but became too disabled to work in 1993.  (See June 2016 Formal Claim for TDIU).  This type of employment requires prolonged periods of sitting.

The Veteran is service-connected for degenerative joint disease of the lumbosacral spine; traumatic arthritis of the left knee; osteoarthritis of the left hip; osteoarthritis of the left middle finger; and loss of extension of the left knee.  These disabilities combine to at least 60 percent from September 22, 2008; and 80 percent from October 30, 2008; and 90 percent from March 27, 2013.  Thus, the Veteran meets the schedular requirements to trigger the application of TDIU under Section 4.16(a).  The question now turns on whether the Veteran's service-connected disabilities render him unable to a secure or follow substantially, gainful occupations.  

In an April 2016 private physician, the orthopedist opined that the Veteran was unable to secure and follow a substantially gainful occupation because of his pain and impairments resulting from his service-connected disabilities since 2008.  He stated that his ability to be employed has been severely curtailed due to loss of mobility and pain as a result of his left knee disabilities, and other service-connected orthopedic conditions.  He noted that the impact on his employability was well documented in the record, including in VA examinations that reflect limitations that include an inability to stand or walk more than 10 minutes, use of assistive devises, chronic pain, disrupted sleep, and interference with sitting and weight bearing.  These limitations resulted from his orthopedic service connected disabilities and preclude any level of physical employment.  The private physician also stated that sedentary employment would also be precluded as the Veteran could not sit for prolonged periods of time.  Further, the chronic pain and sleep disturbance (likely resulting in daytime fatigue) would make it very difficult to concentrate on work tasks and complete the tasks in a timely and acceptable manner.

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran is not capable of substantially gainful employment.  Thus, resolving all reasonable doubt in the Veteran's favor, considering the combined impairment of these disabilities, the evidence shows that the service-connected disabilities prevent the Veteran from maintaining substantially gainful employment.  The evidence is in favor of the grant of a TDIU.  See 38 U.S.C.A §5107.


ORDER

Entitlement to a TDIU is granted.




REMAND

In a June 2016 Joint Motion for Remand, the parties determined, in part, that the Board must ensure that VA complies with its duty to assist by affording the Veteran with an adequate VA examination with respect to his claims of entitlement to disability ratings in excess of 10 percent for his service-connected loss of left knee extension and left knee traumatic arthritis.

The parties specifically agreed that the Board erred by relying upon multiple inadequate VA examinations, which were not in accordance with the requirements laid out by this Court in Mitchell v. Shinseki, 25 Vet. App. 32, 44 2011.1  In the October 2008 VA examination, the examiner noted that the Veteran reported experiencing severe left hip and left knee flare ups, every two to three weeks.  When asked to discuss the limitation of motion or other functional impairment, the examiner noted "50% disabling."  However, the parties agreed that the examiner did not portray such functional loss during flare-ups "in terms of the degree of additional range-of-motion loss" or "otherwise explain why such detail feasibly could not be determined."  Mitchell, 25 Vet.App. at 43-44 (quoting DeLuca, 8 Vet.App. at 206).  This rendered this examination report deficient.

Further, the parties noted that the Veteran underwent a VA examination (for fractures and bone diseases) on January 27, 2009.  On range of motion testing, the examiner noted that there was objective evidence of pain with active motion of the left side.  Left knee flexion was found to be 0 to 35 degrees.  The examiner noted that pain began at 15 degrees and ended at 35 degrees.  The examiner noted objective evidence of pain following repetitive motion.  The examiner indicated that there were no additional limitations after three repetitions of range of motion.  Id.  However, as was the case in Mitchell, although the examiner noted no additional limitation after repetitive use, the examiner did not determine the degree of range of motion loss due to pain.  The Veteran underwent a VA knee and lower leg conditions DBQ examination in April 2013.  In the section of the report titled "ROM after repetitive use testing" the examiner indicated that the Veteran was able to perform repetitive use testing with 3 repetitions.  However, the remainder of that section was blank, which rendered the examination deficient.  Thus, on remand, the parties agreed that the Veteran should be provided with a VA examination that complies with Mitchell and DeLuca.

In April 2016, the Veteran submitted a private medical opinion from Dr. W.L., an orthopedic surgeon.  He stated, in part, that the Veteran has "developed an increasing loss of left knee extension....consistent with a loss of 20 degrees" and that it was his opinion that "this level, of severity dates back to at least 2008."  He further stated that his opinion was further supported by the observations of J.C., DO as early as February 2005, that the Veteran displayed a "decrease in his range of motion of 25 degrees" during ambulation due to pain.  With regard to the Veteran's left knee arthritis, he stated that the condition has progressed both radiologically and with respect to pain and disability as documented in the Veteran's C-File and significantly effects occupational activities with decreased mobility and pain.  

In a June 2016 Affidavit, the Veteran, in part, stated that he used a motorized scooter for anything outside of his home.  He could not walk short distances without his cane.  He also used a walker.  He also stated, in part, that his knee pain has a significant impact on his ability to sleep (wakes up once or twice per night).  He fell 3 to 4 times in the past year and was very limited in his ability to perform everyday tasks.  The Veteran's affidavit and expert opinion reflects that his left knee may have worsened in severity since the last examination.  

On remand, the Veteran should be afforded an adequate VA examination that reflects his current severity.  Therefore, a remand is necessary to afford the Veteran a new examination.  As the issue of entitlement to SMC based on the need for regular A&A is inextricably intertwined with the rating issues on appeal, it must also be remanded.


On remand, the RO/AMC should obtain recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's left knee, dated since June 2014.  Any negative response(s) must be in writing and associated with the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.

The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension. 

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's left knee.  If instability is present, the examiner must specifically state whether such instability is "slight," "moderate," or "severe."  If instability is not found, the examiner should so report. 

The provided examination report must also reflect consideration of both the medical and lay evidence of record, to include the April 2016 expert medical opinion from Dr. W.L. and the Veteran's June 2016 affidavit and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed

3.  After completing (1)-(2) above, arrange for any other necessary development indicated with respect to the Veteran's claim for SMC based on the need for regular A&A. 

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate

5.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






